Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 1 of 9        PageID #: 1908



     Howard G. McPherson 5582-0
     737 Bishop Street, Suite 1640
     Honolulu, Hawaii 96813
     Telephone: (808) 778-7894
     Email: hgmcpherson@gmail.com

     John R. Hillsman Pro Hac Vice
     Abraham Feinstein-Hillsman Pro Hac Vice
     Law Offices of McGuinn, Hillsman & Palefsky
     535 Pacific Avenue, Suite 100
     San Francisco, California 94133
     Telephone: (415) 421-9292
     Emails: jrhillsman@mhpsf.com
             bfh@mhpsf.com

     John T. O’Connell 10715-0
     O’Connell and Associates
     65 Pearl Street
     Holliston, MA 07146
     Telephone: (617) 996-2500
     Email: oconnell@jtoclaw.com

     Attorneys for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I

     CLIFFORD McARTHUR                      )   Civ. 17-00532 HG-RT
     RIGSBEE, as Personal                   )
     Representative of the Estate of        )   PLAINTIFF’S OPPOSITION TO
     Clifford Meredith Rigsbee, deceased,   )   DEFENDANT’S MOTION IN
                                            )   LIMINE NO. 1 [ECF 141]; EXHIBITS
                  Plaintiff,                )   A-B; CERTIFICATE OF SERVICE
                                            )
           vs.                              )
                                            )   (caption continued on next page)
                                            )
                                            )
                                            )
                                            )
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 2 of 9             PageID #: 1909



     CITY and COUNTY of                         )   Hearing:
     HONOLULU, a municipal                      )   Date: March 1, 2019
     corporation,                               )   Time: 10:30 a.m.
                                                )   Judge: Hon. Helen Gillmor
                  Defendant.                    )
                                                )   Trial: March 12, 2019
                                                )
     ________________________________


                            SUMMARY OF OPPOSITION

            Plaintiff does not oppose exclusion of Trial Exhibit 127, Defendant

     City and County of Honolulu (“the City”)’s summary of prior RWC injuries.

            With respect to Trial Exhibit 128, the City’s underlying injury report

     forms, Plaintiff opposes exclusion only of the following two, which are

     attached hereto as Exhibit (“Exh.”) A and B, respectively:

               • Incident #12 - 04/12/10 - Bates C002258-2259

               • Incident #22 – 09/18/14 – Bates C002290-2291

                                LEGAL STANDARDS

            “Incidents which ‘occurred under similar circumstances or share the

     same cause’ can properly be deemed substantially similar.”              Surles v.

     Greyhound Lines, Inc., 474 F.3d 288, 297 (6th Cir. 2007) (citation omitted—

     emphasis added).       “Minor or immaterial dissimilarity does not prevent

     admissibility.” White v. Ford Motor Co., 312 F.3d 996, 1009 (9th Cir. 2002).

     “The    ‘substantial   similarity’   doctrine    does   not   require   identical

     circumstances, and allows for some play in the joints depending on the


                                            1
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 3 of 9           PageID #: 1910



     scenario presented and the desired use of the evidence.” Sorrels v. NCL

     (Bahamas) Ltd., 796 F.3d 1275, 1287 (11th Cir. 2015); Brazos River

     Authority v. GE Ionics, Inc., 469 F.3d 416, 426 (5th Cir. 2006) (“the degree

     of similarity is a question that goes to the weight of the evidence (for the

     jury), not to admissibility. As long as there are similarities (as there are

     here), the differences are for the jury to decide”).

           “Evidence of similar occurrences may be offered to show a

     defendant's notice of a particular defect or danger, the magnitude of the

     defect or danger involved, the defendant's ability to correct a known defect,

     the lack of safety for intended uses, the strength of a product, the standard of

     care, and causation.” Hessen v. Jaguar Cars, Inc., 915 F.2d 641, 650 (11th

     Cir. 1990) (emphasis added); Acevedo v. NCL (Bahamas), Ltd., 317

     F.Supp.3d 1188, 1193 (S.D.Fla. 2017) (same—maritime tort).

           “The degree of substantial similarity is dependent on how the

     evidence is to be used. If the evidence is being offered ‘to illustrate the

     existence of a dangerous condition,’ a higher degree of similarity is

     necessary ‘because it weighs directly on the ultimate issue to be decided by

     the jury.’” Maiorano v. Home Depot U.S.A., Inc., 2018 U.S. Dist. LEXIS

     78570, at *9, 2018 WL 2128609 (S.D.Cal.) (citations omitted)

           "For purposes of proving other accidents in order to show defendants'

     awareness of a dangerous condition, the rule requiring substantial similarity


                                             2
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 4 of 9           PageID #: 1911



     of those accidents to the accident at issue should be relaxed.” Younan v.

     Rolls-Royce Corp., 2013 U.S. Dist. LEXIS 65136, at *29, 2013 WL

     1899919 (S.D.Cal.) (emphasis added), quoting Jackson v. Firestone Tire &

     Rubber Co., 788 F.2d 1070, 1083 (5th Cir. 1986) (citing inter alia

     McCormick on Evidence §200 (2d ed. 1972); Maiorano, supra, at *10 (“On

     the other hand, the degree of substantial similarity is relaxed where the

     evidence offered is used ‘to demonstrate notice or awareness of a potential

     defect. Any differences in the accidents not affecting a finding of substantial

     similarity go to the weight of the evidence.’") (emphasis added); cf., Sorrels,

     supra, 796 F.3d at 1287-1288 (“The conditions surrounding the two

     incidents were similar enough to allow the jury to draw a reasonable

     inference concerning FEC's ability to foresee this . . . Although the results of

     the two incidents were dissimilar, this difference is insubstantial in

     considering the issue of the foreseeability[.]”) (emphasis added), quoting

     Borden, Inc. v. Fla. E. Coast Rlwy Co., 772 F.2d 750, 755 (11th Cir. 1985).

           Other accidents deemed “dissimilar” are admissible nevertheless for

     impeachment. Cooper v. Firestone Tire & Rubber Co., 945 F.2d 1103, 1105

     (9th Cir. 1991) (Browning, J.) (“dissimilar accidents may be admitted when

     relevant to the witness's credibility. The problem of relevancy involved

     when plaintiffs have sought to introduce evidence of dissimilar accidents in




                                            3
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 5 of 9          PageID #: 1912



     their case-in-chief is not present when the evidence is relevant to

     credibility.”); Maiorano v. Home Depot U.S.A., Inc., supra, at *10 (same).

                                    ARGUMENT

                 Incident #12 - 04/12/10 - Bates C002258-2259

           This injury report provides in relevant part as follows:

               [C002258]

               Describe injury or illness (part of body and extent of
               injury)
               Two (2) lacerations to the left eye lid.

               What was employee doing when injury occurred and
               how did injury happen?
               Training on rescue water craft (Jet Ski), Brandon was
               lying on a rescue sled at the rear of the Jet Ski. The
               operator of the Jet Ski, transversed [sic] over a wave.
               After landing on the back side of the wave, Brandon’s
               head collided with the rescue board. The impact
               resulted with the helmet visor to cause 2 lacerations to
               his eye lid.

               [C002259]

               How could accident have been prevented? What action
               has been taken to prevent similar accidents in the
               future?
               Employee was wearing all PPE [Personal Protection
               Equipment].    Even though no extreme operating
               maneuvering were performed employee were advised to
               use more caution when transversing [sic] over a wave.

     Exh. A (emphasis added).

           The word traverse means: “2. to pass through . . . 3. to go or travel

     across or over”. Webster’s New Collegiate Dictionary (1981) at 1234.


                                           4
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 6 of 9            PageID #: 1913



           Decedent Rigsbee’s injury occurred after the RWC traversed a wave

     while he was a sled rider—like the injured employee in this report.

     Decedent Rigsbee was injured after the RWC landed on the back side of the

     wave—like the injured employee in this report.           It was determined at

     autopsy that Decedent Rigsbee suffered an abrasion above his left eye, while

     he was wearing all PPE—like the injured employee in this report.

           This injury report is sufficiently similar to the subject incident in these

     ways, and it shares a common cause of harm with the subject incident (sled

     rider impact after traversing a wave).       Surles, supra, 474 F.3d at 297

     (“Incidents which ‘occurred under similar circumstances or share the same

     cause’ can properly be deemed substantially similar”) (emphasis added).

           This report is therefore relevant and admissible to prove:

           (1) notice of this particular danger (sled rider impact after traversing a

     wave), Younan, supra, at *29 (("For purposes of proving other accidents in

     order to show defendants' awareness of a dangerous condition, the rule

     requiring substantial similarity of those accidents to the accident at issue

     should be relaxed.”) (emphasis added); and

           (2) foreseeability of resulting head injury. Sorrels, supra, 796 F.3d at

     1287-1288 (“The conditions surrounding the two incidents were similar

     enough to allow the jury to draw a reasonable inference concerning FEC's

     ability to foresee this . . . Although the results of the two incidents were


                                            5
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 7 of 9            PageID #: 1914



     dissimilar, this difference is insubstantial in considering the issue of the

     foreseeability[.]”) (citation omitted). This report should be admitted.

                  Incident #22 – 09/18/14 – Bates C002290-2291

           This injury report provides in relevant part as follows:

               [C002290]

               Describe injury or illness (part of body and extent of
               injury)
               I [sic] head piled into the back of the rescue water craft
               and hurt my neck, back, and left shoulder and arm while
               trying to hold onto the sled.

               What was employee doing when injury occurred and
               how did injury happen?
               I was the sled rider on the rescue water craft being
               driven by Captain James Hull. We were “facing off”
               with the shorebreak at North Beach. As we tried to
               punch through one of the 3 foot waves, the sled bucked
               me straight up into the air. My head and body came
               straight into the back of the rescue water craft, then my
               fins “scorpioned” me, wacked me in the head. I flopped
               back down onto the board. I blacked out for a few
               seconds and then things came back fuzzy and I saw
               stars. I felt numbness and then tingling in my left and
               right arm.

               [C002291]

               How could accident have been prevented? What action
               has been taken to prevent similar accidents in the
               future?
               Attempt to use more caution when conducting
               hazardous training activities.

     Exh. C (emphasis added).




                                            6
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 8 of 9            PageID #: 1915



           Decedent Rigsbee’s injury occurred after the RWC traversed a wave

     while he was a sled rider—like the injured employee in this report.

     Decedent Rigsbee was injured when his head impacted the rear of the

     RWC—like the injured employee in this report. Decedent Rigsbee lost

     consciousness after the impact—like the injured employee in this report,

     although for longer. It was determined during hospital treatment and at

     autopsy that Decedent Rigsbee suffered a head and neck injury—like the

     injured employee in this report, although a more severe injury.

           This injury report is sufficiently similar to the subject incident in these

     ways, and it shares a common cause of harm with the subject incident (sled

     rider impact after traversing a wave).       Surles, supra, 474 F.3d at 297

     (“Incidents which ‘occurred under similar circumstances or share the same

     cause’ can properly be deemed substantially similar”) (emphasis added).

           This report is therefore relevant and admissible to prove:

           (1) notice of this particular danger (sled rider impact after traversing a

     wave) Younan, supra, at *29 (("For purposes of proving other accidents in

     order to show defendants' awareness of a dangerous condition, the rule

     requiring substantial similarity of those accidents to the accident at issue

     should be relaxed.”) (emphasis added); and

           (2) foreseeability of resulting head and neck injury. Sorrels, supra,

     796 F.3d at 1287-1288 (“The conditions surrounding the two incidents were


                                            7
Case 1:17-cv-00532-HG-RT Document 153 Filed 02/26/19 Page 9 of 9            PageID #: 1916



     similar enough to allow the jury to draw a reasonable inference concerning

     FEC's ability to foresee this . . . Although the results of the two incidents

     were dissimilar, this difference is insubstantial in considering the issue of the

     foreseeability[.]”) (citation omitted). This report should also be admitted.

                                             Respectfully submitted,

                                             /s/ Howard G. McPherson
                                             Howard G. McPherson
                                             John R. Hillsman
                                             Abraham Feinstein-Hillsman
                                             John T. O’Connell
                                             Attorneys for Plaintiff




                                            8
